             Case 1:17-cv-01835-CRC Document 40 Filed 03/20/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 JASON PRECHTEL,
                         Plaintiff,
                  v.                                       Civil Action No. 17-1835-CRC
 FEDERAL COMMUNICATIONS
 COMMISSION, et al.,
                         Defendants.


                  STIPULATION OF SETTLEMENT AND DISMISSAL

        Defendants, the Federal Communications Commission (“FCC”) and the General Services

Administration (“Defendants”), and Plaintiff, Jason Prechtel (“Plaintiff”) (collectively, “the

Parties”), by and through their respective undersigned counsel, hereby stipulate and agree as

follows:

       1.        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties hereby

stipulate and agree that this action under the Freedom of Information Act shall be, and is hereby,

dismissed with prejudice.

        2.       Defendant the FCC shall pay Plaintiff a lump sum in the amount of Forty-Three

Thousand, Seventy-Seven Dollars and Eighty Cents ($43,077.80) in attorneys’ fees and costs in

this matter.

        3.       Payment of such amount will be made by an electronic transfer of funds to a bank

account specified by counsel for Plaintiff. Upon filing this stipulation of settlement and dismissal,

the Parties will promptly cause the information and documentation necessary to effectuate this

payment to be completed and transmitted.

        4.       This stipulation of settlement and dismissal shall represent full and complete

satisfaction of all claims arising from the allegations set forth in the pleadings filed by Plaintiff
             Case 1:17-cv-01835-CRC Document 40 Filed 03/20/19 Page 2 of 3



against Defendants in this action. In particular, this joint stipulation of settlement and dismissal

shall resolve all claims for attorneys’ fees and costs, as well as search, review and processing fees

incurred by both Plaintiff and Defendants in connection with the administrative FOIA process, the

district court litigation process, and any other proceedings involving the claims raised or that could

have been raised in this action.

        5.       This stipulation of settlement and dismissal shall not constitute an admission of

liability or fault on the part of the Defendants or the United States or their agents or employees

and is entered into by the Parties for the sole purpose of compromising disputed claims and

avoiding the expenses and risks of further litigation.

        6.       This stipulation of settlement and dismissal shall be binding upon and inure to the

benefit of the Parties and their respective successors and assigns.

        7.       The Parties agree that this stipulation of settlement and dismissal will not be used

as evidence or otherwise in any pending or future civil or administrative action against Defendants

or the United States, or any agency or instrumentality of the United States, other than any action

to enforce the terms of this agreement.

        8.       Execution of this stipulation of settlement and dismissal by counsel for Plaintiff

and by counsel for Defendants and filing on the Court’s ECF docket shall constitute a dismissal of

this action with prejudice, effective upon filing, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii), except that the Parties request that the Court enter this stipulation as an order so as

to retain jurisdiction for the sole purpose of enforcing this stipulation.

        Counsel for Defendants is authorized to file this stipulation on behalf of Plaintiff.




                                                   2
        Case 1:17-cv-01835-CRC Document 40 Filed 03/20/19 Page 3 of 3



                        Respectfully submitted this 20th day of March 2019,

LOEVY & LOEVY                                       JESSIE K. LIU, D.C. Bar #472845
                                                    United States Attorney
 /s/ Joshua Burday
JOSHUA BURDAY, D.C. Bar #IL0042                     DANIEL F. VAN HORN, D.C. Bar #924092
MATTHEW TOPIC, D.C. Bar #IL0037                     Chief, Civil Division
311 North Aberdeen, Third Floor
Chicago, Illinois 60607                             By: /s/ Johnny Walker
Telephone: 312 243 5900                             JOHNNY H. WALKER, D.C. Bar # 991325
foia@loevy.com                                      Assistant United States Attorney
                                                    555 4th Street, N.W.
Counsel for Plaintiff                               Washington, District of Columbia 20530
                                                    Telephone: 202 252 2575
                                                    johnny.walker@usdoj.gov
                                                    Counsel for Defendants



               SO ORDERED on this                day of                  , 2019


                        _______________________________________
                            The Honorable Christopher R. Cooper
                            UNITED STATES DISTRICT JUDGE




                                                3
